PER CURIAM.
Dale Albert Zygadlo appeals an order of the circuit court which dismissed his mandamus petition for failure to make a partial prepayment of circuit court fees as ordered by the court. Appellant argues that *368be had no funds available to him in the months preceding the filing of his circuit court case and that a medical co-payment lien was being processed by the Department of Corrections at the time of the circuit court filing. Having examined the record and considered the arguments presented, we reverse and remand for further proceedings. See Huffman v. Moore, 778 So.2d 411 (Fla. 1st DCA 2001); Harper v. Moore, 737 So.2d 1232 (Fla. 1st DCA 1999).
REVERSED and REMANDED.
ALLEN, VAN NORTWTCK, and ROBERTS, JJ., concur.